Broyles, P. J.
1. The court erred in admitting in evidence the various letters set out in the bill of exceptions, over objection from the plain- ■ tiff that their execution had not been proved. Freeman v. Brewster, 93 Ga. 648 (6) (21 S. E. 165); Kent v. Wadley Southern Ry. Co., 136 Ga. 857, 859 (72 S. E. 413); Lumpkin v. Provident Loan Society, 15 Ga. App. 816 (2) (84 S. E. 216).
2. The plaintiff bank, as holder, brought suit on a series of promissory notes, all made payable to Interstate Trading Company and all indorsed by Interstate Trading Company and by Interstate Chemical Company. The defendant in his plea admitted the execution of the notes, but denied that the plaintiff was a bona fide purchaser of the notes before or after maturity, and alleged that there was a total failure "of consideration for the same, and that if the plaintiff did buy the notes *494(which is denied) it knew of this failure of consideration at the time of the purchase. The burden was upon the defendant to sustain these allegations of his plea, and this burden he failed to carry. The court therefore erred in directing a verdict in his favor.
Decided July 5, 1917.
Complaint; from city court of Carrollton—Judge Beall. January 19, 1917.
Buford Boylcin, for plaintiff. J. 0. Newell, for defendant.

Judgment reversed.

Jenhvns and Bloodworth, JJ., concur.